Citation Nr: 1422904	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-44 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression.  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from February 1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009, September 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The issues on appeal were previously remanded by the Board in June 2013 for further evidentiary development.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in March 2013.  A copy of this hearing transcript has been associated with the Veteran's claims file via the Virtual VA electronic processing system.  \

The remainder of the Veteran's claim has been processed using the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the pendency of this claim, the Veteran's PTSD has been manifested by occupational and social impairment due to symptomatology such as depression, anger, irritability, flashbacks, and nightmares with GAF scores ranging from 38 to 55; it has not been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, near-continuous panic or depression affecting the ability to function independently, spatial disorientation, neglect of personal appearance and hygiene, or an inability to establish and maintain effective relationships.  

2.  The Veteran's service-connected PTSD with depression does not render him unable to obtain or maintain substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a disability evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for establishing entitlement to TDIU benefits have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In the present case, a letter provided to the Veteran in May 2009 informed him of all the notice requirements and was sent prior to the initial adjudication of this claim.  The letter informed him of the need to show a worsening in his overall condition, as well as an impact on employment and daily life.  He was also notified as to how VA determines the proper disability rating and effective date.  The Veteran was also provided with a letter dated January 2012 that informed him of what was required to substantiate a claim for TDIU benefits.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in July 2009, January 2010, June 2011 and September 2013, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Private treatment records have also been associated with the claims file and VA attempted to obtain records from the Social Security Administration (SSA).  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial compliance with its June 2013 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained more recent VA treatment records and scheduled the Veteran for a medical examination.  The Veteran also provided a VA Form 21-8940, and upon contacting SSA, VA was notified in July 2013 that the Veteran's SSA records were not available because they had been destroyed.  The Veteran was notified of this fact in November 2013.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

As already noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in March 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology as well as the functional impact the claimed disabilities have on his daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that has not since been obtained.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Facts

For historical purposes, the Veteran was originally granted service connection for PTSD in a January 2007 rating decision.  A disability evaluation of 30 percent was assigned, effective as of June 26, 2006.  The Veteran submitted a timely appeal of this decision to the Board in January 2008, but in January 2009, he withdrew his claim for an increased evaluation.  

Subsequently, in March 2009, VA received a new claim from the Veteran seeking a higher evaluation.  In an August 2009 rating decision, the Veteran's disability evaluation was increased to 50 percent, effective as of March 19, 2009.  The 50 percent evaluation was continued in September 2009 and March 2010 rating decisions, following the Veteran's submission of additional evidence.  A timely notice of disagreement was received from the Veteran in April 2010, but the 50 percent rating was continued in an October 2010 statement of the case.  The Veteran appealed the assigned rating to the Board in October 2010.  

According to a January 2009 private psychiatric evaluation report, the Veteran now had a pronounced sadness due to his PTSD.  The examining therapist indicated that the Veteran had a GAF score of 40 and should be rated as 70 percent disabled due to his PTSD.  The Veteran was noted to suffer from depression, an anger disorder, an anxiety disorder, flashbacks of liberating a concentration camp, a sleep disorder, symptoms of PTSD and financial stress.  A GAF score of 40 was again assigned upon treatment in April 2009.  The therapist noted that the Veteran should be rated at 70 percent or more in the first page of the evaluation, but recommended a rating of 50 percent or more on the last page of the evaluation.  The same evaluation report was essentially copied in August 2009 and September 2009 (incorrectly labeled as September 2008), although the Veteran's GAF score was noted to be 39 at these times.  An October 2009 report indicates that the Veteran recently became angry, throwing a sandwich across the room at the wall.  A GAF score of 39 was again assigned.  

The Veteran underwent a VA examination in July 2009.  The examiner concluded that the Veteran did experience an impairment in social functioning due to his PTSD.  This stemmed from increased irritability.  However, the Veteran was still married, remained close to his sister and had "a lot of friends" that he remained in contact with.  The Veteran reported feeling depressed about three to four times per week, accompanied by isolative behavior, sitting and staring at a wall and not talking to anyone.  He also reported a decrease in concentration and an increase in fatigue, as well as flashbacks and distressing dreams.  The Veteran denied any suicidal or homicidal ideation.  The examiner concluded that there did not appear to be any difficulties with thought processes or communication and he did not have any hallucinations or delusions.  The Veteran was alert and oriented.  Concentration and memory were deemed to be fair and his judgment was intact.  The diagnoses of PTSD and depression were confirmed, and a GAF score of 41 was assigned.  The Veteran was able to maintain his activities of daily living, such as eating, dressing, toileting and maintaining his overall hygiene.  The examiner also concluded that the Veteran's PTSD did not seem to have interfered with his employment.  

The record also contains a report prepared by the Veteran's private psychiatrist in December 2009.  It was noted that the Veteran recently met a man in Florida who had been in the concentration camp he liberated.  This occurrence had deepened the Veteran's sadness.  The psychiatrist opined that the Veteran could no longer sustain gainful employment.  It was noted that the Veteran suffered from severe depression, anger disorder and anxiety disorder, and that PTSD had mitigated the Veteran's training to work effectively.  The psychiatrist recommended a rating of 70 percent with a grant of total unemployability.  A GAF score of 39 was again assigned.  

An additional VA examination was performed in January 2010.  It was noted that the disability interfered with the Veteran's normal daily activities.  His depressed mood led to difficulty with social interactions and increased time in solitude.  However, he continued to remain active with friends and family.  The Veteran had also been decreasing his volunteer time where he would talk to school children about his service in World War II.  The Veteran reported that he was more irritable since his last examination, citing to the incident in which he threw a sandwich against the wall.  The Veteran reported that he worked hard to maintain a good mood and forced himself to go out socially with his wife.  The examiner concluded that the Veteran did not exhibit any significant impairment in thought process or communication during the evaluation.  His mood was even and his affect was mixed and appropriate to thought content.  The Veteran was alert and fully oriented and there was no report of audio or visual hallucinations.  Concentration and memory were deemed adequate, although the Veteran did report problems such as misplacing his glasses or forgetting names of acquaintances.  Judgment and insight appeared good, there was no evidence of inappropriate behaviors, and the Veteran denied any suicidal or homicidal thoughts or intent.  The Veteran was able to maintain his activities of daily living, such as maintaining his overall hygiene.  PTSD was again diagnosed and it was determined that PTSD did not appear to have interfered with the Veteran's employment.  A GAF score of 45 was assigned.

The Veteran underwent another VA examination in June 2011.  The Veteran reported that he broke down crying more since his last examination.  However, he felt a responsibility to keep speaking of his experiences since he was the only remaining liberator at the Jewish Community Center.  This triggered feelings of anxiety and deep sadness, however.  The Veteran also reported that he continued to suffer from irritability and nightmares.  He continued to have an exaggerated startle response and was very jumpy to loud unexpected noise.  The examiner concluded that there was no significant change in PTSD symptoms since the last examination, aside from breaking down more and feeling increasingly upset when talking about his service.  It was noted that the Veteran had a successful career until retiring more than 20 years earlier.  PTSD symptoms did not significantly interfere with this employment, although the Veteran had cut back on his amount of volunteer work due to these symptoms.  There was social impairment in that the Veteran spent much of his time alone on the computer.  He did, however, continue to travel, go out socially with his wife, and spend time with family.  

Examination revealed no significant impairment in thought process or communication.  The Veteran's mood was presently good and he exhibited a full range of affect.  He was alert and fully oriented with no evidence of auditory or visual hallucinations.  Suicidal and homicidal ideations were also denied.  Speech and remote memory were normal.  However, the Veteran reported increased memory difficulties over the past year, manifested by misplacing items, forgetting names of acquaintances or forgetting things that had just recently occurred.  Finally, judgment and insight were deemed to be adequate.  The diagnoses of PTSD and depression were again assigned and the Veteran's GAF score was deemed to be 50.  

The Veteran also underwent an evaluation with his private psychiatrist in June 2011.  It was noted that the Veteran recently returned to Europe and the site of the concentration camp that he helped to liberate.  This had increased the Veteran's stressors.  The psychiatrist concluded that the Veteran was in need of full VA health benefits.  The Veteran associated primarily with war veterans and helping our troops coming home from overseas duty.  This was described as an obsession that was wearing the Veteran out, and as such, he could not sustain work situations due to a lack of energy and strength along with the stress it would have on him mentally and emotionally due to his PTSD.  A GAF score of 38 was assigned at this time.

In July 2011, the Veteran was seen for an initial visit with VA's mental health unit.  The Veteran described his military service and noted that he now gave talks about his experiences as a liberator of a Concentration Camp.  The Veteran denied any current depression, but reported some brief bouts of depression in the past.  He endorsed fair energy and okay concentration.  He did note that he was getting forgetful.  He denied ever having been suicidal or suffering from anxiety attacks.  The Veteran slept on average 8 hours per night.  He occasionally woke from nightmares about once a month.  He denied a history of hallucinations or delusions, but he did report a history of flashbacks once every 2 months.  There were no significant problems in marriage or work life, but the Veteran described at least one episode of irritability and anger with his wife that he felt was excessive.  It was determined that the Veteran had PTSD that was well-controlled by favorable life events, a supportive family and wife and a very positive attitude about life.  It was felt that the Veteran was likely minimizing his PTSD symptoms.  A GAF score of 47 was assigned.  

The Veteran was also seen by VA in October 2011.  The Veteran denied any current depression.  The Veteran also felt that he had "pretty good" energy and concentration.  He also stated that his memory was always good.  While he now started to forget things, what he was trying to remember would come back to him.  He indicated that he enjoyed life and had never been suicidal.  He again endorsed a history of flashbacks once every two months and nightmares once a month.  Upon treatment in November 2011, the Veteran described depression when speaking about his experiences or attending sad events such as funerals.  However, he denied loss of interest in activities or motivation.  He also denied ever having any panic attacks, obsessive thoughts or compulsive behavior.  He also described himself as a loveable person, noting that his family was very close to each other.  The examiner concluded that the Veteran had good judgment, good insight and full orientation.  A similar evaluation took place in December 2011.  The psychologist concluded that while the Veteran seemed to struggle with symptoms of PTSD, he seemed to be coping safely at this time.  

In January 2012, VA received a statement from the Veteran's VA psychiatrist.  The Veteran's symptoms were noted to include depressed mood, sadness at times, bouts of tearfulness, a history of anger outbursts, irritability, difficulty trusting, hypervigilance, exaggerated startle response, an increase in nightmares, flashbacks and difficulty recalling some details of trauma he was expose to.  The Veteran had indicated to this psychiatrist that his symptoms had significantly worsened since his last VA examination.  He continued to deny suicidal or homicidal ideation.  

The Veteran was most recently afforded a VA examination for his PTSD with depression in September 2013.  The Veteran reported that his relationship with his wife was good and that he had good relationships with his children and grandchildren.  He also continued to do lectures on his World War II experiences on a monthly basis at schools and universities.  He was also active in 4 different veteran organizations and reported good support from friends and family.  He took care of his activities of daily living independently and reported no problems other than minor forgetfulness.  The examiner concluded that the Veteran suffered from depressed mood, suspiciousness and chronic sleep impairment.  The Veteran was fully oriented and his thought processes were clear and goal-directed.  His affect was euthymic and his mood appropriate.  The Veteran denied any suicidal ideations, delusional thinking or psychotic symptoms.  Overall, there were no significant memory problems.  While there was some minor forgetfulness, the examiner noted that for his age, his memory was quite good.  The examiner administered a cognitive test. 

Diagnoses of PTSD and moderate major depressive disorder were assigned.  The examiner concluded that this resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  A GAF score of 55 was assigned.  The examiner explained that the Veteran reported minimal impairments with regard to his symptoms of PTSD and depression in his ability to relate to others or function in employment settings.  He continued to give lectures on his military experience and denied the present of any significant symptoms of PTSD that would impair his ability to tolerate frustration or impair his ability to work collaboratively with others.  As such, the examiner opined that the Veteran's PTSD and depression did not cause impairment in his functioning in the areas of obtaining or maintaining employment.  The Veteran displayed only minimal cognitive issues of forgetfulness of recent events.  

Increased Evaluation for PTSD

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 50 percent for his service-connected PTSD at any time during the pendency of this claim.  Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2013).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In the present case, the Veteran's service-connected psychiatric disabilities are rated under Diagnostic Code 9411 using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Under this Formula, a 30 percent rating is warranted if a psychiatric disorder is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A higher evaluation of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A higher evaluation of 70 percent is warranted if there is evidence of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

According to the Veteran's private psychiatric records, he has suffered from symptomatology such as depression, anxiety, anger, irritability, flashbacks and impaired sleep.  These symptoms are contemplated, however, by a 30 percent disability evaluation (or at most, a 50 percent evaluation).  The Board recognizes that the Veteran has described a single incident in which he acted out in anger and threw a sandwich.  However, this hardly suggests impaired impulse control resulting in deficiencies in areas such as family relations and judgment.  The Veteran has routinely described his relationship with his wife and family as good, noting that they interact socially and rely on one another.  His judgment has also been described as adequate throughout the pendency of this claim.  Therefore, the private psychiatric records fail to credibly reflect that the Veteran has met the criteria for a 70 percent evaluation or higher at any time during the pendency of this claim.  Crucially, it is not the mere fact of the presence of the symptom per se but rather it is the extent to which the symptom affects the Veteran's functioning.  Here, the symptoms are not shown to affect the Veteran's functioning to the severity, duration, and frequency contemplated in a 70 percent rating. 

Likewise, VA medical records reflect that the Veteran's PTSD with depression has not met the criteria for an evaluation in excess of 50 percent at any time during the pendency of this claim.  According to the July 2009 VA examination report, while the Veteran did have social impairment due to irritability, he still remained close to family and had a lot of friends.  A 70 percent evaluation contemplates symptomatology so severe as to result in an inability to establish and maintain effective relationships.  The Veteran has proven throughout the pendency of his claim that he has many effective relationships in his life.  The Veteran also reported memory impairment upon examination in January 2010, such as misplacing his glasses or forgetting names of acquaintances.  However, this is fully contemplated by the currently assigned 50 percent disability evaluation.  A higher evaluation of 100 percent requires memory loss for names of close relatives, own occupation, or own name, resulting in total occupational and social impairment.  The Veteran has not exhibited any such symptomatology at any time during the pendency of this claim.  In fact, the September 2013 VA examiner felt that the Veteran's memory was in fact good.  

In summary, the Veteran has not met the criteria necessary for an evaluation in excess of 50 percent at any time during the pendency of his claim.  A 70 percent evaluation contemplates symptomatology of such severity as to result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, near continuous panic or depression impacting the ability to function independently, disorientation or an inability to adapt to stressful situations.  In the present case, the evidence fails to credibly reflect that the Veteran is deficient in any area of his life.  He has maintained a strong family and strong social relationships.  He continues to volunteer and give lectures about his military experiences.  His judgment has routinely been intact and there have been no findings of deficiencies in thinking or mood.  Finally, the Veteran has consistently denied symptoms such as suicidal ideation or near continuous panic or depression.  He has also been found to function independently and he has demonstrated an ability to adapt to stressful situations through his willingness to share his traumatic experiences with others and his travels in which he returned to the areas responsible for his stress in Europe.  Therefore, the Veteran has not demonstrated the level of disability envisioned by a 70 percent evaluation at any time during the pendency of this claim.  

In reaching the above decision, the Board has taken into consideration the GAF scores assigned in this case.  GAF (Global Assessment of Functioning) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  In the present case, the Veteran has been assigned GAF scores as low as 38 and as high as 55.  Scores ranging from 31 to 40 represent some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

While GAF scores are certainly relevant to the overall assigned disability level, they are not, in and of themselves, dispositive.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score must be considered in light of the actual symptomatology associated with the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  In the present case, the Veteran has never exhibited symptomatology such as impairment in reality testing or communication.  His speech has routinely been found to be relevant and the September 2013 examiner concluded that the Veteran displayed only minimal cognitive issues.  He has also not exhibited major impairment in areas such as family, judgment, thinking or mood, as discussed in preceding paragraphs.  As such, despite the fact that the Veteran has been assigned GAF scores as low as 38, the Board finds that the preponderance of the evidence demonstrates that these scores are not representative of the Veteran's actual symptomatology.  

The Board recognizes that the Veteran's private psychiatrist believes that the Veteran's PTSD should be rated as 70 percent disabling.  However, VA bases its ratings on the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In the present case, these are found at 38 C.F.R. § 4.130.  There is nothing of record to indicate that the Veteran's private psychiatrist has referenced or utilized VA's rating criteria in asserting that a 70 percent evaluation is warranted.  The private psychiatrist cited no symptomatology or degree of impairment that would warrant a higher evaluation under 38 C.F.R. § 4.130.  

The Veteran's private psychiatrist did assert in June 2011 that the Veteran obsessed about helping other soldiers and that this prevented him from sustaining work situations.  However, this assertion does not appear to agree with the evidence of record.  The Veteran himself cut back on the amount of volunteer work he performed because he found it aggravated his symptomatology.  A voluntary reduction by the Veteran hardly suggests obsessive behavior.  

The Board is also aware that the Veteran himself believes he is entitled to a disability evaluation in excess of 70 percent for his service-connected PTSD with depression.  During his March 2013 hearing, the Veteran asserted that because of what he went through in service and because of what he was going through now, he felt that he should get a higher evaluation.  He described symptoms such as nightmares, depression and being startled by loud noises.  While the Board is sympathetic to the Veteran's situation, the symptomatology he has described is fully contemplated by disability evaluations below 50 percent.  He has not provided any evidence or testimony of symptomatology that would warrant a schedular evaluation in excess of 50 percent.

As a final matter, the Board notes that the Veteran has submitted a great deal of information about his military service, including newspaper articles, photographs and Internet articles.  While the Board is truly inspired and thankful for the Veteran's military service and his continued service to his community, the proper disability evaluation for PTSD is based solely on the current symptomatology exhibited by the Veteran.  By denying a claim for an increased evaluation, the Board is by no means undermining the history and experiences of the Veteran.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to a disability evaluation in excess of 50 percent for PTSD with depression must be denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected PTSD with depression on his activities of daily living.  Such impairments, however, are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of depression, anger, flashbacks, nightmares and irritability.  His assigned rating contemplates this impairment of function.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such disease and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

Entitlement to TDIU Benefits

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the Veteran is service-connected for PTSD with depression rated as 50 percent disabling.  As such, the Veteran does not meet the percentage requirements laid out in 38 C.F.R. § 3.340.  

Nonetheless, entitlement to a TDIU on an extraschedular basis may be considered by the Director of the Compensation and Pension Service when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19.  

In the present case, the preponderance of the evidence of record demonstrates that referral for extraschedular consideration is not warranted, as the Veteran's PTSD is not of such severity as to render him unable to obtain or maintain a substantially gainful occupation.  The VA examiners of record have consistently found that the Veteran's PTSD did not significantly interfere with the Veteran's employment prior to his retirement, and the September 2013 examiner specifically found that the Veteran's PTSD and depression did not cause impairment in his function in the areas of obtaining or maintaining employment.  The Veteran only displayed minimal cognitive issues, continued to give lectures on his military experience and denied the presence of any significant symptoms of PTSD and depression that would impair his ability to tolerate frustration or impair his ability to work collaboratively with others.  Although the 2013 VA examiner indicated that he did not consider the Veteran's education and skills, this does not undermine the opinion.  The record reflects that the Veteran is highly educated having earned a college degree and highly skilled having worked as an executive officer of an electric company.  As such, the preponderance of the evidence of record demonstrates that the Veteran's service-connected PTSD with depression does not render him unable to obtain or maintain a substantially gainful occupation.  

The Board recognizes that the Veteran believes he is entitled to TDIU benefits.  However, he has not provided VA with any evidence or statement to demonstrate how his service-connected PTSD with depression significantly impairs his employability.  In July 2013, VA received Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  When asked to indicate what service-connected disability prevented him from securing or following any substantially gainful occupation, the Veteran simply indicated that he had been retired for 24 years.  The Veteran did not describe any occupational impairment due to his service-connected PTSD, but rather, kept stressing that he retired in 1990 from a job he had held since 1946.  As such, the Veteran's assertions fail to demonstrate an inability to obtain or maintain a substantially gainful occupation.  

As a final matter, the Board recognizes that the Veteran's private psychiatrist was of the opinion that the Veteran was unemployable as a result of his PTSD.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Having reviewed these assertions in light of the remaining evidence of record, the Board does not find them to be credible and probative.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  In the present case, neither the private psychiatrist nor the VA psychiatrists have described symptomatology resulting in significant impairment.  It is conceded that the Veteran has continued to lecture others about his experiences.  While the private psychiatrist felt that the Veteran's desire to help other veterans was an obsession that would prohibit employment, as discussed in the previous section, the Veteran has voluntarily cut back on his lecturing, greatly calling into question the assertion that this is an obsession.  The record does not credibly show that the Veteran stopped working due to his PTSD or that he would work if it were not for his PTSD.  As such, the Board does not find this opinion persuasive when viewed in conjunction with all of the evidence of record suggesting that the Veteran is a functioning member of society who is capable of all activities of daily living and socializing with both friends and family. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to TDIU benefits must be denied.


ORDER

The claim of entitlement to a disability evaluation in excess of 50 percent for PTSD with depression is denied.  

The claim of entitlement to TDIU benefits is denied.  



____________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


